Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 1 of 11 PageID# 139




                    EXHIBIT A
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 2 of 11 PageID# 140




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


  TRICIA CAMPO, individually and on behalf of
  all others similarly situated,
                 Plaintiff,                                   Case No. 1:20-cv-00925-AJT-IDD
                 v.
                                                              The Hon. Anthony J. Trenga
  THS GROUP, LLC, d/b/a TOTAL HOME
  PROTECTION, a Pennsylvania limited liability
  company,                                                    JURY TRIAL DEMANDED
                 Defendant.




             PLAINTIFF TRICIA CAMPO’S SURREPLY TO DEFENDANT’S
                   REPLY FILED NOVEMBER 30, 2020 (DKT. 22)

        THS Group, LLC’s (“Defendant” or “THS”) Reply in Support of its Motion to Dismiss

 for Failure to State a Claim or Stay introduces new arguments and should be stricken. In short,

 THS argues that Plaintiff Tricia Campo (“Plaintiff” or “Campo”) is bound by contractual terms

 that both: (1) require the instant claims be submitted to binding arbitration, and (2) provides THS

 with a seven-day grace period for honoring opt-out requests. To the extent the Court is inclined

 to consider THS’s new arguments, the Court should first grant Plaintiff leave to conduct

 discovery regarding the manner by which Defendant supposedly obtained Plaintiff’s assent to

 such terms. In support, Plaintiff Campo states as follows:

                                           ARGUMENT

        A.      THS introduces new, unsubstantiated arguments regarding the supposed
                terms of Campo’s agreement with THS that warrant discovery.

        As a preliminary matter, and the impetus for this Surreply and attendant motion for leave

 to file it, is that THS’s Reply brief introduces new arguments that shouldn’t be considered absent


                                                                                                    1
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 3 of 11 PageID# 141




 discovery. Indeed, THS devotes 6 pages of its 8-page Reply brief to block-quoting its supposed

 agreement with Campo. The issue, however, is THS’s assertion that “Plaintiff does not deny the

 original agreement she had with THS. As part of that agreement, Plaintiff agreed to THS’s terms

 and conditions.” (Def. Reply 2.) Campo in no way has admitted or conceded that she agreed to

 THS’s terms and conditions, nor has she waived any dispute as to the actual language of the

 terms and conditions. At this point THS is asking that the Court simply take its unsworn word for

 it: these are the applicable terms and they apply to Campo.

        Campo disputes this. (See “Declaration of Tricia Campo,” a true and accurate copy of

 which is attached hereto as Ex. 1.) She doesn’t recall being shown or agreeing to any such terms,

 let alone the lengthy block quotes presented in the Reply brief. (See Campo Decl. ¶¶ 4-5.) She

 certainly had no ability to negotiate. (See Campo Decl. ¶ 6.) No documents, website screenshots,

 hyperlinks, or other information is provided to substantiate THS’s claim that these were the

 actual terms in effect and that Campo saw and assented to them (or that a reasonable consumer in

 Campo’s position would’ve done so). In lieu of such evidence the Court cannot grant dismissal

 based on arbitration or any other supposed terms and conditions.

        Courts considering whether a case must be arbitrated must “first examine whether the

 parties agreed to arbitrate the claims at issue.” United States ex rel. Wilson v. Kellogg Brown &

 Root, Inc., 525 F.3d 370, 380 (4th Cir.2008); Sydnor v. Conseco Fin. Servicing Corp., 252 F.3d

 302, 305 (4th Cir.2001) (“While federal policy broadly favors arbitration, the initial inquiry is

 whether the parties agreed to arbitrate their dispute.”) (citation omitted). Carson v. LendingTree

 LLC, 456 F. App’x 234, 235–36 (4th Cir. 2011) is instructive. In that case, an agreement was

 found because:

        Carson affirmatively checked the box indicating that she agreed to the terms of use,
        which included the arbitration provision. Further, no one prevented her from



                                                                                                      2
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 4 of 11 PageID# 142




        perusing the arbitration provision and she was at liberty to choose a different
        service provider. We conclude that Carson agreed to arbitrate the claims at issue.

 456 F. App’x at 235–36.

        In this case, there are no facts suggesting Campo checked a box to agree to any terms of

 use or other facts or evidence demonstrating the manner by which she assented. Nor does THS

 offer any facts regarding the circumstances surrounding her supposed agreement. There is no

 description of any written agreement that was signed or any website terms. Absent a more fully

 developed record, the Court cannot at this point conclude that there was any agreement to

 arbitrate or that THS’s terms and conditions applied to Campo.

        Furthermore, once it is determined that an agreement to arbitrate actually exists, the

 analysis turns to whether the clause is enforceable:

        An inquiry into unconscionability requires that a court consider all the facts and
        circumstances of a particular case, and if the provisions are then viewed as so one-
        sided that the contracting party is denied any opportunity for a meaningful choice,
        the contract should be found unconscionable. A party asserting that a contract is
        unconscionable must prove both procedural and substantive unconscionability.

        We conclude that Carson has not met her burden to establish unconscionability.
        She was able to peruse the application from her home computer at her leisure, with
        no external pressure. She visited the website on her own and applied for
        LendingTree’s service for free. Prior to submitting her application, she was
        expressly advised to print the policies for her records. She affirmatively indicated
        that she had read, understood, agreed to, and accepted the terms of the LendingTree
        agreement. Further, Carson has not shown that the arbitration costs were
        prohibitively expensive, or that the arbitration provision was unfairly one-sided.

 Carson, 456 F. App’x at 236. Hence, whether dismissal is appropriate in favor of arbitration is a

 fact-intensive inquiry into the manner by which the terms were agreed to and the nature of the

 terms themselves.

        Applied to the case at bar, it is readily apparent that the arbitration provision proffered by

 the Defendant suffers from a degree of substantive unconscionability. It is an exculpatory clause.




                                                                                                     3
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 5 of 11 PageID# 143




 It is contained in opaque language confusing to the typical consumer. It also requires that the

 arbitration take place in New Jersey, despite the fact that Campo lives in Virginia, and it

 specifies that any party initiating such a proceeding pay the attorney fees of the other party (here

 THS) if the initiating party is unsuccessful on any material claim. There is no similar provision

 for unsuccessful counterclaims. It also caps damages at $1,500 regardless of the claim—a sum

 that makes travel to New Jersey simply too burdensome. This is especially true during a

 pandemic which renders such travel dangerous. In short, such onerous terms place a

 tremendously high burden and do little more than shield Defendant from the consequences of its

 own wrongdoing.

        Moreover, there is no evidence that anyone could actually vindicate their rights in

 arbitration or that any consumer has ever successfully initiated arbitration proceedings against

 the Defendant. And there is no evidence that Campo assented to such terms.

        Hence, even without discovery, which Campo needs to determine the manner of

 supposed assent, Campo can show that the costs are prohibitively expensive and that the terms

 are entirely one sided such that the Court can deny the Motion to Dismiss without issue.

        B.      The Court should similarly refuse to accept THS’s assertions that the
                contract allowed it to continue texting consumers for several days after they
                requested the messages stop.

        Similar to the arbitration provision, the record is devoid as to how Campo supposedly

 assented to any agreement limiting her ability to request that THS’s harassing messages STOP.

 There is no evidence that she signed any agreement or clicked any checkbox, no indication

 where the terms were displayed in relation to any checkbox, or other information providing a

 record from which the Court could determine that these terms and conditions actually apply here.

 Again, THS is simply asking that the Court take its word for it that these are the terms. Campo




                                                                                                     4
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 6 of 11 PageID# 144




 does not recall them and discovery is thus needed to determine whether any such agreement was

 reached.

         C.     Defendant’s baseless accusations regarding the prior settlement run afoul of
                Rule 11.

         Defendant’s Reply also baselessly accuses attorney Patrick Peluso of violating the no

 solicitation provision of a prior settlement agreement. That is patently false. At no time has

 attorney Peluso or the Woodrow & Peluso, LLC law firm solicited clients for cases against THS

 Group, LLC d/b/a Total Home Protection. Indeed, THS’s Reply brief is wholly devoid of any

 evidence or proof of any such solicitation. The simple truth is that Plaintiff Campo first received

 text messages after the prior settlement had been executed. At the time the settlement was

 executed, neither attorney Peluso nor any other lawyer at the Woodrow & Peluso, LLC firm had

 any idea regarding Campo’s claims because such claims didn’t even exist at that time.

         Despite being apprised of these facts, Defendant THS continues to persist in the

 unsupported, unsubstantiated fantasy that attorney Peluso has run afoul of contractual provisions

 and is liable for damages. While turning on the news would give one the impression that making

 false accusations in court filings is all the rage these days, this Court should reject such tactics

 here.

                                           CONCLUSION

         There is no evidence of record demonstrating that Campo assented to the terms and

 conditions quoted by Defendant THS. As such, discovery is needed to determine how such terms

 were disclosed to Campo and the manner by which she supposedly consented. Yet even if such

 an agreement could be shown, there is ample evidence that they are unconscionable and

 shouldn’t be enforced. The arbitration clause requires Campo to travel to New Jersey, limits her

 recovery to $1,500, and threatens to expose her to the payment of legal fees and costs if



                                                                                                        5
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 7 of 11 PageID# 145




 unsuccessful on any of her claims. Such one-sidedness in a take-it-or-leave-it agreement is the

 hallmark of unconscionability, and the Court can deny the Motion to Dismiss on these grounds

 alone. The same questions and need for discovery similarly doom Defendant’s insistence that

 Campo agreed that THS could continue to harass her for 7 business days after she asked not to be

 contacted anymore. Finally, the Court should admonish Defendant to refrain from continued

 baseless accusations flowing from the Parties’ prior settlement.

                                              Respectfully submitted,
 Dated: December 11, 2020                     TRICIA CAMPO, individually and on behalf of all
                                              others similarly situated,

                                              By: /s/ Francis J. Discoll, Jr.
                                                    One of Plaintiff’s Attorneys
                                              Francis J. Driscoll, Jr.
                                              (frank@driscolllawoffice.com)
                                              4669 South Blvd., Suite 107
                                              Virginia Beach, VA 23452
                                              Telephone: 757-321-0054
                                              Facsimile: 757-321-4020
                                              Patrick H. Peluso
                                              ppeluso@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              3900 East Mexico Ave., Suite 300
                                              Denver, Colorado 80210
                                              Telephone: (720) 213-0675
                                              Facsimile: (303) 927-0809
                                              Attorneys for Plaintiff and the Class




                                                                                                   6
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 8 of 11 PageID# 146




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the above titled

 document was served upon counsel of record by filing such papers via the Court’s ECF system

 on December 11, 2020.

                                              /s/ Francis J. Driscoll, Jr




                                                                                               7
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 9 of 11 PageID# 147




                         Exhibit 1
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 10 of 11 PageID# 148




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


   TRICIA CAMPO, individually and on behalf of
   all others similarly situated,

                   Plaintiff,                                Case No. 1:20-cv-00925-AJT-IDD

                   v.
                                                             The Hon. Anthony J. Trenga
   THS GROUP, LLC, d/b/a TOTAL HOME
   PROTECTION, a Pennsylvania limited liability
   company,                                                  JURY TRIAL DEMANDED

                   Defendant.




                                DECLARATION OF TRICIA CAMPO

          I, Tricia Campo, declare the following under penalty of perjury:

          1.      I am the plaintiff in the above-captioned action.

          2.      I am over the age of 18 and can competently testify to the matters set forth herein

  if called to do so.

          3.      I submit this declaration in support of my Surreply to Defendant THS Group,

  LLC’s (“THS” or “Defendant”) reply in support of its motion to dismiss, filed November 30,

  2020 (dkt. 22) (hereafter “THS Reply”).

          4.      I have no recollection of ever accessing or being shown THS’s terms and

  conditions as displayed on pages 2 through 7 of the THS Reply and deny doing so.

          5.      I have no recollection of ever agreeing to THS’s terms and conditions as

  displayed on pages 2 through 7 of the THS Reply.

          6.      I also had no ability to negotiate any term contained within THS’s terms and

  conditions.




                                                                  Doc ID: f80c5e6a91e9512673474bebca5242f6eea1d077
Case 1:20-cv-00925-AJT-IDD Document 23-1 Filed 12/11/20 Page 11 of 11 PageID# 149




         Further affiant sayeth not.

         I declare under penalty of perjury that the foregoing is true and correct and that this

  declaration was executed in the State of Virginia, on December 11, 2020.




                                                       Tricia Campo




                                                                                                   1

                                                                 Doc ID: f80c5e6a91e9512673474bebca5242f6eea1d077
